Title: To George Washington from Christopher Myers, 15 April 1796
From: Myers, Christopher
To: Washington, George


        
          City of Washington [D.C.]April 15th 1796
          M[a]y it Please your Excellency
        
        I should have written long before this time were it not, that the substantial matter on which I could wish to give a clear opinion upon, has not in My mind come into that digested form so as to be perfect in representation.
        I feel how much I trifle with your time, but fearfull, that a continued scilence may give cause for thoughts prejudicial to that respectfull gratitude I hourly feel—I have taken the liberty of addressing myself to your Excellency—and to return you my thanks for the introduction you have given me to Mr Lear whos communications on the Potomac navigation [h]as been of real and essential service to me.
        Mr Lear will have communicated to your Excellency the substance of the various reports I have made on the subject of the River, and future plans of operation—having met with the approbation of the Board of directors—My constant end[ea]vour shall be the bring[ing] to perfection this great national concern.
        I am proud in the Idea of having to execute an object

originally formed by your Excellency and which has been so Long in contemplation.
        Permit me to add to my gratitude My prayers, that your Excellency may long continue to exersize that strenght of mind so benificial to your countrys prosperity and Wellfare. I have the honor be M[a]y it please your Excellency—Your most Obliged and humble Servant
        
          C. Myers
        
      